DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 23 March 2016. It is noted, however, that applicant has not filed a certified copy of the CN 201610167531.9 application as required by 37 CFR 1.55.
Claim Objections
Claims 18 and 29 are objected to because of the following informalities:  “a position of lesion” in line 1 should read --a position of a lesion--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: delivery device in claims 29, 31, 33, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation “the converged element” while parent claim 18 recites “first and second converged elements”. It is unclear which converged element applicant intends to reference in claims 19 and 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-31, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0135947 (Soltesz et al.).
Regarding claim 29, Soltesz et al. teaches a method for marking a position of lesion in the lung of a patient (stent 400 made of nitinol, thus viewable on imaging modalities, [0081], and is positioned near a bronchopleural fistula, which is an abnormal tissue passageway, [0010], therefore stent 400 considered a marker at a position of a lesion in a lung) comprising: loading a marker (Figure 12A, stent, 400) into a delivery device (Figure 1, delivery system, 10) ([0061]-[0064]; [0080]-[0081]; [0083]): wherein the marker (400) comprises: a self-expandable structure having a longitudinal axis, and first and second ends that are opposite to each other along the longitudinal axis, the self-expandable structure being movable between a compressed configuration when received in the delivery device (10) and an expanded configuration when released from the delivery device (10), wherein the self-expandable structure in the expanded configuration defines a plurality of passages passing through the self- expandable structure along the longitudinal axis and communicating with outside of the marker for gas flowing through (delivery device: [0061]-[0064]; shape memory material forming stent 400: [0080]-[0081], “air expelled through the opening 407” through braided wires of 400, [0083]); and first and second converged elements (Figure 12A, bushings, 401) respectively connected with the first and second ends of the self-expandable structure Figure 12A; [0083]); delivering the marker (400) to the position of the lesion in the lung of the patient by means of the delivery device (10), and releasing the marker (400) from the delivery device (10) to the position of the lesion in the lung of the patient so that the self-expandable structure of the marker (400) self-expands to become the expanded configuration so as to mark the position of lesion in the lung of the patient ([0064]; [0070]-[0071]; [0073]-[0074]; [0081]; [0083]; The limitation “so as to mark the position of lesion in the lung of the patient” is not given patentable weight as it “simply expresses the intended result of a process step positively recited”, MPEP 2111.04(I).).
Regarding claim 30, Soltesz et al. teaches the delivery device (10) comprises: a sheath (Figure 1, delivery catheter, 40) for receiving the marker (400), and an internal structure (Figure 1, pushing rod, 44) for pushing the marker (400) out of the sheath (40), and wherein the step of releasing the marker (400) comprises: pushing the marker (400) out of the sheath (40) by means of the internal structure (44) so as to release the marker (400) from the delivery device (10) ([0064]; [0070]; [0083]; Figure 12C).
Regarding claim 31, Soltesz et al. teaches the step of loading the marker (400) into the delivery device (10) comprises: connecting the first and second converged elements (401) of the marker (400) with the delivery device (10) so as to load the marker (400) into the delivery device (10); and4Application No. 16/138,372Docket No.: 0829.1004 wherein step of releasing the marker 
Regarding claim 33, Soltesz et al. teaches the self-expandable structure of the marker (400) in the expanded configuration released from the delivery device (10) has a biconvex lens shape (see Figures 12A-D, two convex shoulders of device 400).
Regarding claim 34, Soltesz et al. teaches the lesion in the lung of the patient is a tumor or a nodule (abnormal tissue growth in the form of bronchopleural fistula, [0010]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0283768 (Cox) in view of U.S. Patent Application Publication No. 2006/0241675 (Johnson et al.).
Regarding claim 18, Cox teaches a marker for use in the lung of a patient for marking a position of lesion in the lung (a device configured for insertion in an aneurysm Figures 1, 4, and 6, permeable shell, 40) having a longitudinal axis (Figures 1, 4, and 6, longitudinal axis, 46), and first and second ends (Figures 1, 4, and 6, ends, 60 and 62) that are opposite to each other along the longitudinal axis (46), the self-expandable structure (40) being movable between a compressed configuration and an expanded configuration, wherein the self- expandable structure (40) in the expanded configuration defines a plurality of passages (Figures 1, 4, and 6, openings, 64) passing through the self-expandable structure (40) along the longitudinal axis (46) and communicating with outside of the marker for gas flowing through ([0156]-[0157]; openings 64 in the shell 40 are “configured to allow blood flow through the openings 64”, thus are capable of permitting gas to flow therethrough, [0157]); c); and first and second converged elements (Figures 1, 4, and 6, hubs, 66 and 68) respectively connected with the first and second ends (60, 62) of the self-expandable structure (40) ([0159]; [0162]); wherein each of the first and second converged elements (66, 68) comprises an opening end facing towards the self-expandable structure (40) and receiving the respective end of the self-expandable structure (40) and a second end facing away from the self-expandable structure (40), wherein the opening end and the closed end are opposite to each other along the longitudinal axis (see Figures 1, 4, and 6; [0159]; [0162]). Cox does not expressly teach 
However, Johnson et al. teaches a marker for use in the lung of a patient for marking a position of a lesion in the lung (device 100 is formed of a shape memory metal and intended for placement within a vessel, [0048] and [0055], thus is capable of functioning as a marker within a lung), comprising: a self-expandable structure (Figure 2A, filter, 100) having a longitudinal axis, moveable between a compressed configuration and an expanded configuration, and first and second ends (Figure 2A, ends, 102 and 104) that are opposite to each other along the longitudinal axis (Figure 2A; [0039]; [0045]; [0048]; [0055]); and first and second converged elements (Figure 24, cover, 185) respectively connected with the first and second ends (102, 104), each of the first and second converged elements (185) comprising an opening end facing towards the self-expandable structure (100) and receiving the respective end of the self-expandable structure (100) and a closed end (Figure 24, tapered end, 186) facing away from the self-expandable structure (100), wherein the opening end and the closed end are opposite to each other along the longitudinal axis (see Figure 24; [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second converged elements including the opening end facing towards the self-expandable structure and the closed end facing away from the self-expandable structure of Johnson et al. as the first and second converged elements securing each end of the self-expandable structure of Cox et al., because Johnson et al. teaches providing such converged elements having open and closed ends “facilitates deployment and retrieval of the device” and provides atraumatic 
Regarding claim 19, Cox et al. in view of Johnson et al. teaches all the limitations of claim 18. The modified marker of Cox et al. and Johnson et al. teaches the closed end of the converged element (Johnson et al., 185) protrudes away from the opening end to form a curved surface (see Johnson et al., Figure 24; see discussion for claim 18).
Regarding claim 20, Cox et al. in view of Johnson et al. teaches all the limitations of claim 18. The modified marker of Cox et al. and Johnson et al. teaches the closed end of the converged element (Johnson et al., 185) includes a curved surface (Johnson et al., 186) (see Johnson et al., Figure 24; see discussion for claim 18), but does not teach the curved surface is hemispherical.
However, Cox et al. teaches an alternative embodiment comprising a converged element including a closed, hemispherical surface (Figure 44, distal hub, 386) ([0242]; [0244]; see Figure 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tapered shape of the curved surface of the converged element of Cox et al. and Johnson et al. to be hemispherical as taught by Figure 44 of Cox et al., because a hemispherical surface and a tapered surface are suitable alternative shapes for the closed end as they both provide an atraumatic tip over each end of the device for reducing the risk of puncturing or damaging the surrounding tissue.
claim 21, Cox et al. in view of Johnson et al. teaches all the limitations of claim 18. Cox et al. teaches the self-expandable structure (40) is formed from a braided structure by a shape memory alloy ([0118]-[0120]; [0154]; [0160]).
Regarding claim 22, Cox et al. in view of Johnson et al. teaches all the limitations of claim 18. Cox et al. teaches the self-expandable structure (40) in the compressed configuration has an elongated profile and has a same diameter at different portions thereof along the longitudinal axis of the self-expandable structure (40) (Figure 11).
Regarding claim 23, Cox et al. in view of Johnson et al. teaches all the limitations of claim 18. Cox et al. teaches the self-expandable structure (40) in the expanded configuration has a biconvex lens shape (Figure 58 depicts an ellipsoid or oblate spheroid, [0262], which is considered to be “biconvex” since it is convex on two sides).
Regarding claims 24-26, Cox et al. in view of Johnson et al. teaches all the limitations of claim 24. Cox et al. teaches the self-expandable structure (40) in the expanded configuration has an intermediate cross section with the greatest diameter that is located between the first and second ends (60, 62) of the self-expandable structure (40) (Figure 6); wherein the self-expandable structure (40) in the expanded configuration has a first curved profile extending from the first end (60) of the self- expandable structure (40) to the intermediate cross section, and a second curved profile extending from the second end (62) of the self-expandable structure (40) to the intermediate cross section, wherein the distance between each of the first and second curved profiles and the intermediate cross section along the longitudinal axis (46) of the Figures 6 and 55); wherein the first curved profile and the second curved profile are symmetrical to each other relative to the intermediate cross section with the greatest diameter (Figures 6 and 55).
Regarding claims 27 and 28, Cox et al. in view of Johnson et al. teaches all the limitations of claim 23. Cox et al. teaches the self-expandable structure (40) in the expanded configuration comprises a first set of wires extending from the first end to the second end of the self-expandable structure (40) in a first direction and a second set of wires extending from the first end to the second end of the self-expandable structure (40) in a second direction, wherein the first direction intersects with the second direction ([0156]-[0157]; Figures 6 and 55); when viewing from an imaginary plane perpendicular to the longitudinal axis of the self-expandable structure (40), each wire of the first and second set of wires has a petal shape (wire or filamentary elements 14 have elliptical or ovoid cross-sections, [0185]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0135947 (Soltesz et al.).
Regarding claim 35, Soltesz et al. teaches all the limitations of claim 29. Soltesz et al. does not expressly teach the method comprises the step of withdrawing the delivery device out of the lung of the patient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Soltesz et al. to include the step of withdrawing the delivery device out of the patient’s lung following marker delivery in order to remove the delivery device from .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 17 February 2021, with respect to the rejections of claims 1-14 under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cox et al. and Johnson et al. with respect to claim 18, and in light of Soltesz et al. with respect to claim 29, as these references better teach and/or suggest applicant’s claimed invention.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or suggest the method of marking a position of a lesion in a lung of a patient of claim 32, comprising: identifying the position of the marker in the tissue of the lung by feeling pressure changes on a finger touching the body surface of the human patient corresponding to the lung to locate the lesion marked, within the context of the remainder of claim 29.
The closest prior art of record, Soltesz et al. cited above, teaches the method for placing a marker (400) in a human patient’s lung at the position of abnormal tissue 
Another related reference, U.S. Patent Application Publication No. 2016/0354178 (Mayes et al.), teaches deploying an expandable marker at the location of a lung lesion, and subsequently (Figure 7; [0121]), but fails to disclose the self-expandable structure including the first and second converged ends each having the open and closed ends as claimed, wherein the lesion is subsequently located by external palpation as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791